Citation Nr: 1409813	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  12-02 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a skin disorder, to include tinea cruris and tinea corporis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The Veteran served on active duty from January to February 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In March 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current skin disorders had their onset in service or are etiologically linked to his service.  The Veteran has consistently alleged that his claimed skin disorders originated while he served at Fort Jackson, South Carolina.  See January 2010 VA Form 21-4138 and March 2012 hearing transcript.  He claims to have contracted an infection at that time.  Also at his hearing he testified that he did receive in-service treatment for his skin problems, in the form of creams, pills and injections.  He essentially alleges that his skin-related problems have continued since then, and that he had been treated by private medical providers.  

Competent lay evidence is evidence provided by a person who has personal knowledge (that is, that he/she actually observed; derived from his/her own senses) of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is considered competent to relate a history of skin problems during service.  See 38 C.F.R. § 3.159(a)(2).  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he sees and feels; for example, he is competent to report that he has experienced skin-related problems in service.  In addition, based on the evidence submitted, including his statements and testimony about his service, the Board finds the Veteran to be credible with respect to his assertions.

A January 1976 service treatment record shows a finding of treatment provided the Veteran for an open lesion.  

On file is an undated private medical record.  This treatment record, from a dermatologist, Dr. J.A.R., shows that the Veteran had a history of tinea cruris and tinea corporis.  A history of recurrent episodes, occurring two to three times per year, was also reported.  The Veteran supplied the address of this private provider as part of a January 2010 VA Form 21-4138.  He also authorized VA to obtain these records.  It appears that an attempt to obtain these records was never undertaken by VA.  These yet to be obtained private medical records may contain information critical to the matter at hand, and VA regulations require VA to assist in obtaining such records.  38 C.F.R. § 3.159(c)(1) (2013).

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The Board therefore finds that a remand is warranted in this case to determine whether the Veteran currently has a skin disorder(s), and, if so, to obtain a medical opinion regarding the etiology of any such diagnosed disorders, to include the rationale for all opinions provided.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should also obtain all records associated with treatment provided the Veteran by a private dermatologist, Dr. J.A.R.  The Veteran supplied VA with sufficient permission to obtain these records as part of a January 2010 VA Form 21-4138.  To assist in acquiring these private medical records, the RO/AMC may also, if it deems necessary, provide the Veteran copies of VA Form 21-4142 (Authorization and Consent to Release Information).  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(1).  If the records are unavailable, the claims file must be properly documented as to the unavailability of these records.

2.  Then, the RO/AMC should ensure that the Veteran is scheduled for an appropriate VA examination to determine the current nature and etiology of any skin disorder(s) found to be present.  The claims folder must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies must be accomplished.  After a review of the examination findings and the entire evidence of record, the examiner must render an opinion as to whether any current skin disorders, to include tinea cruris and tinea corporis, if found to be present, are at least as likely as not caused by or had their onset during service, to include as a result of having contracted an infection.  The Veteran's history of his being seen for an in-service infection, and any other pertinent clinical findings of record, must be taken into account and discussed.  A complete rationale for all opinions must be provided.  

3.  Thereafter, the RO/AMC should readjudicate the Veteran's claim.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


